     Meghan O. Lambert
 1
     CA Bar ID No.: 258040
 2   Osterhout Berger Disability Law
     521 Cedar Way, Suite 200
 3   Oakmont, PA 15139
     Telephone: (412) 794-8003
 4
     Facsimile: (412) 794-8039
 5   meghan@mydisabilityattorney.com
     Attorney for Plaintiff, Frank Uvalles Rodriguez
 6
 7
                                   UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9
                                          SACRAMENTO DIVISION
10
11
                                                          )   Case No.: 2:19-cv-00158-EFB
     FRANK UVALLES RODRIGUEZ,                             )
12
                                                          )   STIPULATION AND PROPOSED ORDER
                     Plaintiff,                           )   FOR AN EXTENSION OF TIME FOR
13
                                                          )   PLAINTIFF TO FILE HIS OPENING BRIEF
              v.                                          )
14                                                        )
15   NANCY A. BERRYHILL,                                  )
     Acting Commissioner of Social Security,              )
16                                                        )
                                                          )
                     Defendant.                           )
17
                                                          )
18
19
              IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,
20
21   that Plaintiff shall have an extension of time of thirty (30) days to file his Opening Brief motion

22   for summary judgment and/or remand, which will concomitantly extend the other deadlines in the
23   Court’s Scheduling Order (Dkt. 3). This is Plaintiff’s first request for extension to file his Opening
24
     Brief.
25
              There is good cause for this request. This case is an appeal of Defendant’s denial of
26
27   Plaintiff’s claim for Social Security Disability benefits; Plaintiff intends on raising several fact-

28   intensive issues as assignments of error. Defendant has filed the certified administrative transcript,
     Extension of Time Stipulation, Case No. 2:19-cv-00158-EFB

                                                      1
     which is over 1,700 pages in length. Based on the extensive record and the nature of the errors
 1
 2   raised, the parties hereby stipulate that Plaintiff shall have an extension of thirty (30) days in order

 3   to fully present the issues and relevant facts. Based on the Court’s Scheduling Order, the due dates
 4
     on the subsequent briefing will be modified accordingly.
 5
                                                       Respectfully submitted,
 6
 7
     Dated: June 4, 2019                               /s/ Meghan Lambert
 8                                                     MEGHAN LAMBERT
                                                       Osterhout Berger Disability Law, LLC
 9                                                     Attorney for Plaintiff
10
11   Dated: June 4, 2019                               MCGREGOR W. SCOTT
                                                       United States Attorney
12                                                     DEBORAH LEE STACHEL
13                                                     Acting Regional Chief Counsel, Region IX,
                                                       Social Security Administration
14
                                              By:      /s/Michal K. Marriott
15                                                     (*as authorized by email on June 3, 2019)
16                                                     Michael K. Marriott
                                                       Special Assistant U.S. Attorney
17                                                     Attorneys for Defendant
18
19                                                    ORDER

20   APPROVED AND SO ORDERED.
21
22   DATED: June 6, 2019                               _________________________
                                                       EDMUND F. BRENNAN
23                                                     UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28

     Extension of Time Stipulation, Case No. 2:19-cv-00158-EFB

                                                      2
